Case: 21-20032       Document: 00516024420             Page: 1     Date Filed: 09/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                                       United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                     No. 21-20032                            September 22, 2021
                                   Summary Calendar                              Lyle W. Cayce
                                                                                      Clerk

   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Ajay Dhingra,

                                                                Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 4:19-CR-648-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*

          Ajay Dhingra was convicted at a bench trial of making a false state-
   ment in connection with the purchase of a firearm in violation of 18 U.S.C.
   §§ 922(a)(6) and 924(a)(2) and possession of a firearm by a person adjudi-
   cated mentally ill or committed to a mental institution in violation of


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 21-20032      Document: 00516024420           Page: 2    Date Filed: 09/22/2021




                                     No. 21-20032


   18 U.S.C. §§ 922(g)(4) and 924(a)(2). On appeal, Dhingra contends that
   there was insufficient evidence in support of his convictions.
          We focus on whether substantial evidence supports the district
   court’s conclusion that the defendant is guilty beyond a reasonable doubt,
   viewing the evidence in the light most favorable to the government and defer-
   ring to the reasonable inferences drawn by the district court. United States v.
   Tovar, 719 F.3d 376, 388 (5th Cir. 2013).
          To establish a violation of § 922(a)(6), the government must dem-
   onstrate “that the defendant knowingly made false statements and that such
   statements were intended to deceive or likely to deceive a federally licensed
   firearms dealer with respect to any fact material to the lawfulness of the sale.”
   United States v. Diaz, 989 F.3d 390, 394 (5th Cir. 2021) (quoting United States
   v. Fields, 977 F.3d 358, 363 (5th Cir. 2020)), petition for cert. filed (U.S.
   Aug. 18, 2021) (No. 21-5484). Under § 922(g)(4), it is unlawful for any per-
   son “who has been adjudicated as [mentally ill] or who has been committed
   to a mental institution” to possess a firearm. United States v. Giardina,
   861 F.2d 1334, 1335 (5th Cir. 1988); see also United States v. Heon Jong Yoo,
   813 F. App’x 949, 952 (5th Cir.), cert. denied, 141 S. Ct. 904 (2020).
          Despite Dhingra’s assertion that there is insufficient evidence estab-
   lishing that he knew he had been committed to a mental institution, he stipu-
   lated that he had been committed for inpatient mental health treatment in
   February 2006. Additionally, during an August 2019 interview with federal
   agents, Dhingra stated that he had been diagnosed with schizophrenia and
   had been involuntarily committed. His father also testified that Dhingra has
   expressed anger at his family for having him involuntarily committed.
   Finally, although “[t]emporary, emergency detentions for treatment of men-
   tal disorders or difficulties, which do not lead to formal commitments under
   state law, do not constitute the commitment envisioned by 18 U.S.C. § 922,”




                                          2
Case: 21-20032     Document: 00516024420           Page: 3   Date Filed: 09/22/2021




                                    No. 21-20032


   the record demonstrates that Dhingra was formally committed to a mental
   institution by a Texas probate court in accordance with Texas Health &
   Safety Code § 574.034. See Giardina, 861 F.2d at 1337. Viewing this evi-
   dence in the light most favorable to the government, there was sufficient evi-
   dence justifying the district court’s conclusion that Dhingra was guilty
   beyond a reasonable doubt of making a false statement in connection with the
   purchase of a firearm and being in possession of a firearm after being com-
   mitted to a mental institution. See Tovar, 719 F.3d at 388.
          AFFIRMED.




                                         3